Order entered June 16, 2021




                                       In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                No. 05-21-00395-CV

                  NOVO POINT, LLC, QUANTEC, LLC,
               RPV, LTD., AND JEFFREY BARON, Appellants

                                         V.

     ELISSA KATZ A/K/A LISA KATZ, DOMAIN VAULT, LLC, AND
              DOMAIN PROTECTION, LLC, Appellees

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-01898-D

                                    ORDER
         Before Chief Justice Burns, Justice Goldstein, and Justice Smith

      Based on the Court’s opinion of this date, we DENY appellants’ motion for

an extension of time to file a petition for permissive appeal and dismiss the petition

for permissive appeal.

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE